Opinion
issued April 19, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-11-00926-CV
 

 
DAVID PADILLA, Appellant
 
V.
 
FIRST COMMUNITY BANK,
N.A., F/K/A THE FIRST COMMUNITY BANK THE WOODLANDS, N.A., Appellee
 

 
On Appeal from the 157th
District Court
Harris County, Texas
Trial Court Cause No. 2011-27703
 

 
MEMORANDUM
OPINION




Appellant, David Padilla, has failed to timely file a
brief.  See Tex. R. App. P. 38.6(a) (governing
time to file brief), 38.8(a) (governing
failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.